ORtox, J.
I most respectfully dissent from the opinion of the court in this case. It seems to me that this court has adopted the rule, for the division of the premises, of the circuit court. Preliminary to the only and real question in the case, it may be said that Ohequamegon bay is a cove or bay of Lake Superior. “ It is a sheet of water about ten miles in length, varying in width from six miles to three, and navigable the entire length and breadth thereof; it being a part of Lake Superior, separated from the open lake by a long island, a strip of land ten miles in length, with an average width of about sixty rods, said bay being connected with the open lake by two channels, each of which is two or three miles in width, and being a part of Lake Superior.” Maps have been exhibited, showing the contour and trend of the shore line of the respective premises, the curvature of which is not very great. They also show a somewhat curved and irregular line, fixed by soundings and survey, as the line of navigability out in the bay, or where the water is sixteen feet in depth. On each. of the premises are mills, and the docks built out to said line of navigability are indispensable to said mills. These *168docks were built according to the will of each proprietor, without regard to any fixed, legal, or scientific line; and the dock of the defendant appears to be tending, at least, to the waters opposite the premises of the plaintiff. The said mill sites are situated on an indentation of the bay about one mile in depth, and having a shore line’ of about nine miles in length, the curvature of the shore of said indentation being, in general, slight and regular. By what rule or theory should the true boundary or division line between these riparian proprietors be ascertained or fixed ? was the question before the learned circuit court, and is the question here on this appeal. The rule adopted by the circuit court is admitted to have been the rule approved in Wonson v. Wonson, 14 Allen, 71, and in Blodgett & D. L. Co. v. Peters, 87 Mich. 498. This last case is more like the present one than those relating to flats in front of the shore line, for it relates to Green Bay as a part of Lake Michigan. But the principle is the same, whether applied to alluvial deposits, the current of rivers, or the line of navigability in bays in front of the land. It is surprising how many different rules have been adopted to give to each shore proprietor his proper share in the waters or riparian rights in front of his land. It would not seem to make any difference whether the shore line is about a cove or bay, if it has considerable curvature or irregularity, as in this case. The line of navigability, also, has a somewhat similar irregularity. The general rule adopted in the above cases, and, by the circuit court in this case, is stated by the learned counsel of the respondent as follows: “ Where the shore approximates to a straight line, the flats (or waters inside the line of navigability) are divided up among the coterminous proprietors by lines perpendicular to the general .course of the shore; but when it curves or bends, two objects are kept in view, namely, to give to each proprietor a fair share of the outward line proportionate, to the share *169of the shore line owned by him.” The rule is more fully stated, and in closer application to this case, in Blodgett & D. L. Co. v. Peters, supra, in effect as follows: “ To determine the division lines between separate holdings in the shallow waters of a navigable bay, of owners of land bordering thereon and located on a cove, from-the extreme points of the cove draw lines at right angles to the shore or meander lines meeting at such points, bisect the angles formed by such lines, and extend the bisecting lines to navigable water in depth. The points thus reached will be the headlands of the cove. Connect the headlands by a right line. Divide this line into as many equal parts as there are feet in the shore line between the two points of the cove, the shore line being divided into parts of a foot each. The proprietorship of the landowners in the inclosed waters is shown by straight lines connecting the corresponding points of division, this rule being based on the assumption that the bisecting lines will reach navigable waters before they intersect.” It will be seen that this problem is complicated. The tendency of the bisecting lines is towards their intersection. If the navigable line (which appears to be accepted as being direct or straight) should be irregular, and at some places much further from the shore line, or if, by bars forming, it should be extended much further from the shore line, the bisecting lines might intersect before reaching navigable water. This rule would seem to depend upon the curvature of the shore line of the cove or bay. It might answer to fix the division line between two proprietors on that indentation; but may not the lines so established conflict with those to be established by the same rule, of other adjacent proprietors, whose shore line is less curved, or straighter? It may be that I do not sufficiently understand this rule, as to its practical effect in these particulars. The court says in the opinion in the above case: “ It is freely admitted that this *170rule may require modification, under particular circumstances, in order to secure equal justice.” And it is said in Wonson v. Wonson, 14 Allen, 71: “ There may doubtless be other cases, the peculiar circumstances of which may require a modification of, or departure from, the general rule.” This rule, however, seems to have been adopted in many cases which are collated in notes to secs. 163, 164 of Could on Waters. I much prefer the rule laid down in Thornton v. Grant, 10 R. I. 477. That case involved the rights of two proprietors on a navigable river in the waters in front of their respective lands to the channel, and is closely analogous to a. similar controversy between the owners of the shore, in respect to their riparian rights in the waters in front of their lands out to navigable water. In that case the shore was very irregular, by a projecting rock and a deep curve beyond. “ The rule is this: Draw a line along the main channel in the direction of the general course of the current in front of the two estates, and from the line so drawn, and at right angles with it, draw a line to meet the original division line on the shore.” The court says that “ this rule is not unlike the rule adopted in Gray v. Deluce, 5 Cush. 9.” And it is said by the court in Wonson v. Wonson, 14 Allen, 71 (while at the same time adopting the above complicated rule), that “ the swnple and, natural way of ascertaining what flats outside of the base line are to be considered as belonging to, and to be divided among, the estates within the cove, is to draw side lines at each end of the base line, and at right angles with it, to low-water mark,” citing Gray v. Deluce, supra. No good reason is perceived why the court did not adopt that “ simple and natural way,” and one certain in all cases, instead of adopting a rule subject to modification under different circumstances. This simple rule has been adopted in Stockham v. Browning, 18 N. J. Eq. 391; Rush v. Jackson, 24 Cal. 308; Arden v. Kermit, Anth. *171N. P. 112; Jones v. Lee, 77 Mich. 35; Bond v. Wool, 107 N. C. 139; Aborn v. Smith, 12 R. I. 370; Manchester v. Point St. I. Works, 13 R. I. 355; Brown v. Goddard, 13 R. I. 76; Emerson v. Taylor, 9 Me. 42, 23 Am. Dec. 531. This rule is applicable to all similar cases, without regard to curved or irregular shore lines or lines of navigability, and it is so simple as not to require a diagram to understand and apply it. In application to this case the rule is: Draw a line along, and in the general direction of, the ascertained line of navigability in front of the estates; and from the line so drawn, and at right angles with it, draw a line to meet the section line between sections 5 and 6, at the point where it comes to the water line of the bay.